United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 February 7, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 06-50776
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JANEEN AVIS SEFREN, also known as Janeen Sefren,

                                    Defendant-Appellant.



                         Consolidated with
                            No. 06-50797
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

SAMUEL WILLIAM SEFREN, also known as Samuel Sefren,

                                    Defendant-Appellant.

                       --------------------
          Appeals from the United States District Court
                for the Western District of Texas
                       USDC No. 7:06-CR-8-1
                       USDC No. 7:06-CR-8-2
                       --------------------

Before REAVLEY, JOLLY, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                         No. 06-50776 c/w
                           No. 06-50797
                                -2-

     Appealing the Judgments in Criminal Cases, Janeen Avis

Sefren and Samuel William Sefren raise arguments that are

foreclosed by United States v. Contreras-Trevino, 448 F.3d 821,

824 (5th Cir.), cert. denied, 127 S. Ct. 447 (2006), which held

that a license plate frame is a “covering” under the Texas

Transportation Code.   The Government’s motion for summary

affirmance is GRANTED, and the judgments of the district court

are AFFIRMED.